DETAILED ACTION

This office action is in response to the application filed on 01/20/2022.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 01/20/2022 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2022 and 04/07/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by ISHIKURA et al. (US Patent or PG Pub. No. 20210028705, hereinafter ‘705
Claim 17, ‘705 teaches a method for operation of an interleaved inverter (e.g., see Abstract, [0048]-[0065], Fig. 4), the method comprising: 
selecting a normal mode of operation (e.g., the operation when no when a abnormal power converter detected, see [0064]) for a plurality of module circuits including a plurality of switches (e.g., the switches of corresponding INVs, see Fig. 4); 
receiving sensor data indicative of a failure of one of the plurality of module circuits (e.g., the information received from 11.1-11.n when an abnormal power converter detected, see [0064], Fig. 4); and 
selecting a failure mode of operation for the plurality of module circuits (e.g., the operation excluding the detected abnormal power converter) in response to the sensor data (e.g., the information received from 11.1-11.n, see [0064], Fig. 4).
Claim 18, ‘507 teaches the limitations of claim 17 as discussed above.  It further teaches that wherein at least one of the plurality of module circuits operates at a first power level during the normal mode of operation (e.g., the corresponding power level in the operation mode when no abnormal power converter detected, see [0064]) and a second power level during the failure mode of operation (e.g., the corresponding power level in the operation mode excluding the detected abnormal power converter, see [0064]).
Allowable Subject Matter
Claims 1-16, 20 are allowable.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 1-16, 19-20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, an interleaved inverter …, …, operate the plurality of module circuits in a normal mode of operation and a failure mode of operation, further having … the second power level is greater than the first power level.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838